762 F.2d 1012
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES OF AMERICA, PLAINTIFF-APPELLEE,v.THOMAS J. HENSLEY, DEFENDANT-APPELLANT.
NO. 82-5669
United States Court of Appeals, Sixth Circuit.
3/5/85
ORDER

1
Before: MERRITT and ARTIN, Circuit Judges; PORTER, Senior District Judge*.


2
In light of the opinion of the United States Supreme Court decided January 8, 1985, reversing the judgment of this Court and remanding the case 'for proceedings consistent with this opinion,' the Court affirms the judgment of the District Court.



*
 The Honorable David S. Porter, Senior District Judge for the Southern District of Ohio, sitting by designation